DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-18 and 20 of U.S. Patent No. 11,329,912 (Kaplan hereafter). 
RE claims 1 and 10, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 20 of the Kaplan patent by eliminating elements and their functions as
set forth below:
Instant Application
Kaplan
A method comprising: receiving, by a router of a plurality of routers and for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology information indicating a network topology for reaching the service via the other router; 
A method comprising: receiving, by a router of a plurality of routers and for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology information indicating a network topology for reaching the service via the one or more other routers; 
determining, by the router and based on the state information, a path along one or more successive routers of the plurality of routers over which to forward network traffic associated with the service; 
determining, by the router and based on the state information, a path for the service, the path including one or more successive routers of the plurality of routers to receive a packet associated with the service; 
determining, by the router, that an initial packet of a communication session is associated with the service for the path, wherein the initial packet comprises a header specifying a source and a destination; 
determining, by the router, that a packet is associated with the service for the path, wherein the packet comprise an initial packet of a communication session, and wherein the initial packet comprises a header for routing the initial packet to a destination address specified within the header for the service; 
generating, by the router, a modified packet comprising metadata inserted after the header, 
generating, by the router, a modified packet comprising the header of the initial packet, wherein the modified packet includes metadata inserted after the header and prior to an end of the initial packet, 
wherein the metadata comprises information specifying a list of the one or more successive routers along the path and a session identifier for the communication session;
and wherein the metadata of the modified packet comprises: (i) a first portion of metadata specifying information that controls forwarding of the modified packet and subsequent packets of the communication session, wherein the information specifies a list of the one or more successive routers along the path to the service, and (ii) a second portion of metadata specifying a session identifier for the communication session associated with the packet; 
and transmitting, by the router, the modified packet toward the one or more successive routers along the path.
and transmitting, by the router, the packet toward the one or more successive routers.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 20 of the Kaplan patent by eliminating the bolded and italicized portions of claim 20 as set forth above. The remaining limitations if the instant application are merely broader or equivalent terminology for identical features of claim 20 of the Kaplan patent and are thus identical in scope. 
Furthermore, claim 10 is merely an obvious non-transitory computer readable medium form of the method claim of Kaplan in addition to the same eliminated features set forth above. 
RE claims 2 and 11, wherein generating the modified packet comprises including a next successive router in the list of one or more successive routers the Kaplan Patent claims the method of claim 1 and the non-transitory computer readable medium of claim 10 as set forth above. The Kaplan Patent further claims  (Claim 11, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 3 and 12, wherein generating the modified packet comprises excluding a next successive router from the list of one or more successive routers. (Claim 12, the claimed router performs the method and thereby anticipates the method step of the instant application).
RE claims 4 and 13, receiving, by the router, a second modified packet, the second modified packet comprising metadata specifying a second list of one or more successive routers and a second session identifier for a second session associated with the second modified packet; determining, by the router and based on metadata of the second modified packet, a destination router for a second path for a second service; and 3Application Number 17/657,389 Preliminary Amendment forwarding, by the router, the second modified packet toward a next successive router in the second list of one or more successive routers. (Claim 13, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 5 and 14, wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises removing the router from the metadata of the second modified packet before forwarding the second modified packet to the next successive router in the second list of one or more successive routers. (Claim 14, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 6 and 15, wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises changing a destination address within the header of the second modified packet to an address of the next successive router as specified within the metadata of the second modified packet. (Claim 15, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 7 and 16, wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises changing the source address within the header of the second modified packet to an address of a forwarding router of the one or more successive routers in the second list. (Claim 16, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 8 and 17,  receiving, by the router, a second modified packet, the second modified packet comprising metadata specifying a second list of one or more successive routers and a second session identifier for a second session associated with the second modified packet; determining, by the router and based on the metadata of the second modified packet, that the router is a destination router for the second path for the service; and forwarding, by the router, the second modified packet to a destination of the second modified packet with the metadata removed from the second modified packet. (Claim 17, the claimed router performs the method and thereby anticipates the method step of the instant application)
RE claims 9 and 18, wherein the router is a destination router for a first district and a source router for a second district, the method further comprising: receiving, by the router, a second packet; 4Application Number 17/657,389 Preliminary Amendment determining, by the router, a second path to a destination for the second service, the second path including one or more successive routers to receive the second packet associated with the second service; and transmitting, by the router, the second packet toward the one or more successive routers, wherein the second packet comprises metadata specifying a list of one or more second successive routers and a second session identifier for a second session associated with the second packet associated with the second service. (Claim 18, the claimed router performs the method and thereby anticipates the method step of the instant application)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 5,898,826, pierce hereafter) in view of Mahop et al. (US 2009/0116404) and further in view of and further in view of Brabson et al. (US 6,108,710, Brabson hereafter)
RE claim 1 and 10, Pierce discloses a method and non-transitory computer-readable medium comprising instructions that, when executed, are configured to cause processing circuitry of a router of a plurality of routers (Figure 2 and column 3 line 45 through column 4 line 18) to: determine, based on the state information, a path along one or more successive routers of the plurality of routers over which to forward network traffic associated with the service (Column 5 line 40 through column 6 line 37); determine that an initial packet of a communication session is associated with the service for the path (Column 5 line 40 through column 6 line 37), wherein the initial packet comprises a header specifying a source and a destination; generate a modified packet comprising metadata inserted after the header, wherein the metadata comprises information specifying a list of the one or more successive routers along the path and transmit the modified packet toward the one or more successive routers along the path. (Column 5 line 40 through column 6 line 37, the “chained headers” interpreted to be analogous to the claimed “ordered list”).
Pierce does not explicitly disclose receiving, for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology information indicating a network topology for reaching the service via the other router; a session identifier for the communication session;
However, Mahop teaches receiving, for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology information indicating a network topology for reaching the service via the other router (Paragraphs 52-55 and 62-66, a Network Topology and State Discovery Function (NTSDF) is connected to each of an access node, edge node and border node, and further other NTSDF or other networks and performs the function of collecting a topology of each and every node and link within a Transport Layer. The NTSDF is further taught as collecting information about the service layer and thus is aware of services and paths to said services available via the transport layer. This information is provided to the nodes/routers routing functions to forward packets accordingly).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method and non-transitory computer-readable medium of Pierce with the teachings of Mahop in order to provide for a more complete and up to date topology of links and routers between a source and destination thereby improving packet routing.
Pierce in view of Mahop does not explicitly disclose a session identifier for the communication session.
However, Brabson teaches a session identifier for the communication session (Column 6, lines 42-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium of Pierce in view of Mahop with the teachings of Brabson as such a modification would have been merely an obvious application of known routing techniques. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 11, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 1 and router of claim 10 as set forth above. Note that Pierce further discloses wherein generating the modified packet comprises including a next successive router in the list of one or more successive routers (Column 5 line 40 through column 6 line 37).
RE claims 3 and 12, Pierce in view of Mahop and further in view of Brabson discloses the routing system of claim 1 and non-transitory computer-readable medium of claim 10 as set forth above. 
Note that Pierce in view of Mahop and further in view of Brabson further discloses the claimed invention except for wherein generating the modified packet comprises excluding a next successive router from the list of one or more successive routers.
However, it would have been merely a matter of design choice as these limitations are merely a removal of prior art parts by simply excluding the first hop destination address from the header. As such based upon the disclosure of Pierce, routing would still occur as the first successive router would still be able to lookup the next destination router using the information in the header. It has been held that, lacking any criticality, to eliminate prior art parts and its function does not make the claimed invention patentable over that prior art (In re Karison, 153 USPQ 184). Furthermore, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 4 and 13, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 1 and non-transitory computer-readable medium of claim 10 as set forth above. Note that Pierce further discloses receiving, by the router, a second modified packet, the second modified packet comprising metadata specifying a second list of one or more successive routers; determining, by the router and based on metadata of the second modified packet, a destination router for a second path for a second service; and 3Application Number 17/657,389 Preliminary Amendment forwarding, by the router, the second modified packet toward a next successive router in the second list of one or more successive routers. (Column 5 line 40 through column 6 line 37).
Pierce in view of Mahop does not explicitly disclose a second session identifier for a second session associated with the second modified packet.
However, Brabson teaches and a second session identifier for a second session associated with the second modified packet (Column 6, lines 42-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium of Pierce in view of Mahop with the teachings of Brabson as such a modification would have been merely an obvious application of known routing techniques. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 6 and 15, Pierce in view of Mahop and further in view of Brabson discloses the routing system of claim 1 and router of claim 10 as set forth above. Note that Pierce further discloses wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises changing a destination address within the header of the second modified packet to an address of the next successive router as specified within the metadata of the second modified packet. (Column 5 line 40 through column 6 line 37).
RE claims 9 and 18, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 1 and non-transitory computer-readable medium of claim 10 as set forth above. Note that Pierce in view of Mahop and further in view of Brabson further discloses the claimed invention except for wherein the router is a destination router for a first district and a source router for a second district, the method further comprising: receiving, by the router, a second packet; 4Application Number 17/657,389 Preliminary Amendment determining, by the router, a second path to a destination for the second service, the second path including one or more successive routers to receive the second packet associated with the second service; and transmitting, by the router, the second packet toward the one or more successive routers, wherein the second packet comprises metadata specifying a list of one or more second successive routers and a second session identifier for a second session associated with the second packet associated with the second service
However, it would have been merely a matter of design choice as these limitations merely represent a repetition of the same steps as claim 1 at another router. Column 11, lines 44-66 of Pierce already suggest a limit to the number of IP addresses a header may contain. Furthermore, Mahop in paragraphs 52-55 and 62-66 teaches that a single NTSDF is connected to all node/routers between a access node and a border node of another PDN, however, the NTSDF can further be in communication with other NTSDF. This suggests a packet passed between the domains of two NTSDFs would be subject to the same topology and routing functions once it enters a domain of a second NFSDF. Thus, having a final router perform the same method to extend the transmission of the packet until it reaches its final destination is merely a duplication of the method steps for multiple effect. It has been held that, lacking any criticality, to duplicate prior art parts for multiple effect does not make the claimed invention patentable over that prior art (Saint Regis Paper Company v. Bemis Company Incorporated, 193 USPQ 8). Furthermore, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Mahop, in view of Brabson and further in view of Das et al. (US 2007/01077511, Das hereafter)
RE claims 5 and 14, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 4 and non-transitory computer-readable medium of claim 13 as set forth above. Pierce in view of Mahop and further in view of Brabson does not explicitly disclose wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises removing the router from the metadata of the second modified packet before forwarding the second modified packet to the next successive router in the second list of one or more successive routers.
However, Das teaches wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises removing the router from the metadata of the second modified packet before forwarding the second modified packet to the next successive router in the second list of one or more successive routers. (Paragraphs 129-130, a hopping node removes itself from the route specification, verifies the new route specification is not empty, and then forwards the packet to the first node in the new route specification.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium of Pierce in view of Mahop and further in view of Brabson with the teachings of Das as such a modification would have been merely an obvious application of known routing techniques. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce, in view of Mahop, in view of Brabson and further in view of Ng et al. (US 2006/0062214, Ng hereafter)
RE claims 7 and 16, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 6 and non-transitory computer-readable medium of claim 15 as set forth above. Pierce in view of Mahop and further in view of Brabson does not explicitly disclose wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises changing the source address within the header of the second modified packet to an address of a forwarding router of the one or more successive routers in the second list.
However, Ng teaches wherein forwarding the second modified packet toward the next successive router in the second list of one or more successive routers comprises changing the source address within the header of the second modified packet to an address of a forwarding router of the one or more successive routers in the second list. (Paragraph 87).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium of Pierce in view of Mahop and further in view of Brabson with the teachings of Ng as such a modification would have been merely an obvious application of known routing techniques. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce, in view of Mahop, in view of Brabson and further in view of Guichard et al. (US 2007/0058638, Guichard hereafter)
RE claims 8 and 17, Pierce in view of Mahop and further in view of Brabson discloses the method of claim 1 and non-transitory computer-readable medium of claim 10 as set forth above. Pierce in view of Mahop and further in view of Brabson does not explicitly disclose receiving, by the router, a second modified packet, the second modified packet comprising metadata specifying a second list of one or more successive routers and a second session identifier for a second session associated with the second modified packet; determining, by the router and based on the metadata of the second modified packet, that the router is a destination router for the second path for the service; and forwarding, by the router, the second modified packet to a destination of the second modified packet with the metadata removed from the second modified packet.
However, Guichard teaches receiving, by the router, a second modified packet, the second modified packet comprising metadata specifying a second list of one or more successive routers and a second session identifier for a second session associated with the second modified packet; determining, by the router and based on the metadata of the second modified packet, that the router is a destination router for the second path for the service; and forwarding, by the router, the second modified packet to a destination of the second modified packet with the metadata removed from the second modified packet. (Paragraph 30, a packet received at a destination router is adapted by the destination router to be forwarded to a further destination).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable medium of Pierce in view of Mahop and further in view of Brabson with the teachings of Guichard as such a modification would have been merely an obvious application of known routing techniques. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461